Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claim 32 recites “an annular spring element”.  It is unclear if said “an annular spring element” refer to the same “annular spring element” in claim 16.  This is clearly multiple inclusion of the same claimed element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 fails to provide any further limitations of claim 16.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22-24, 31-32 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP 2017067033 (Mesaki).
	Regarding independent claim 16, Mesaki discloses a turbocharger device, comprising: a bearing housing 12; a shaft 11 disposed rotatably in said bearing housing 12; a turbine wheel 15 disposed on said shaft; a turbine housing 14 for said turbine wheel; a guide device 30 of a variable turbine geometry disposed between said bearing housing 12 and said turbine housing 14; and an annular spring element 50 disposed between said bearing housing 12 and said guide device 30 for axially clamping said guide device 30 against said turbine housing 14, said annular spring element 50 resting radially outwardly on said bearing housing (at 51) and radially inwardly (at 52b) on a component 31 of said guide device; said annular spring element 50 having an annular radial outer flange (51, figure 5) in contact with said bearing housing 12 and a multiplicity of tabs 52 extending from said annular radial outer flange obliquely radially inwardly in a direction of said guide device 30 and coming into contact with said component 31 of said guide device.

	Regarding claims 18-20, 22-24, Mesaki discloses tabs with a portion 52a extending obliquely radially inwards, followed by a radial inner flange 52b, and that the outer flange has recesses for forming the tabs, and the spring element 50 is arranged between the vane bearing ring 31 and bearing housing 12, and more specifically lies flat on an axially protruding portion 31a of the vane bearing ring 31.  
	Regarding claims 22-23, note the vane bearing ring 31, the vanes are considered blades as claimed. 
	Regarding claim 31, the annular spring 50 is clearly made by metal from the cross-hatching of the drawing.
	Regarding claim 32, note the annular spring 50.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 25 is rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 2017067033 (Mesaki) in view of WO 2009/068460 (Holger).  Mesaki teaches all the claimed subject matter as set forth above in the rejection of claim 16, but still does not teach an angled spring arm portion and an additional tab or pin fixing said annular .
	

Claims 26-28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JP 2017067033 (Mesaki) in view of DE 10 2008005404 (Fleig).  Mesaki teaches all the claimed subject matter as set forth above in the rejection of claim 16, but still does not teach a combination of a heat shield and an annular spring element.  Fleig teaches in figure 1 a combination of a heat shield 6 and an annular spring element 7. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a heat shield on top of the annular spring element in Mesaki as taught by Fleig for the purpose of blocking some heat from reaching the spring element.

Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0257966, US 2011/0014036, Frankenstein, Wengert, and Metz disclose turbochargers having annular spring elements for pressing against the nozzle rings (variable geometry device).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
6/12/2021